IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  March 6, 2009
                                No. 08-60391
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MAXWELL LANRE, also known as Alaba Olanrewaju

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A79 003 838


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Maxwell Lanre, whose true name is Alaba Olanrewaju, petitions this court
for review of the Board of Immigration Appeals’s (BIA) order denying his
ineffective assistance of counsel claim and affirming the Immigration Judge’s
(IJ) denial of his request for a continuance.
      Olanrewaju sought a continuance of his removal proceedings pending the
adjudication of his wife’s I-130 petition, which was filed in order for Olanrewaju



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60391

to seek an adjustment of status. The grant of a motion to continue lies within
the sound discretion of the IJ, who may grant the motion for good cause shown.
Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008); see 8 C.F.R. § 1003.29.
Olanrewaju has failed to show good cause for a continuance because receipt of
the pending I-130 petition was only the first step in the long and discretionary
process of obtaining an adjustment of status. See Ahmed v. Gonzales, 447 F.3d
433, 438-39 (5th Cir. 2006). Thus, the BIA did not abuse its discretion by
affirming the IJ’s denial of the motion for continuance.
      Olanrewaju also argues that the BIA erred in denying his ineffective
assistance of counsel claim, reiterating his claim that his former attorney’s bad
advice coerced him into his “bad behavior” and set him “on a trail of
misrepresentations.” The BIA’s finding that Olanrewaju willingly and actively
participated in the scheme to misrepresent himself during his immigration
proceedings is supported by substantial evidence. See Lopez-Gomez v. Ashcroft,
263 F.3d 442, 444 (5th Cir. 2001). Thus, Olanrewaju’s argument in support of
his claim of ineffectiveness is without merit.
      The petition for review is DENIED.




                                        2